            Case 4:20-cv-01284-BSM Document 10 Filed 05/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MARGARET BOYD-OWENS, and
DR. JACQUELINE JOHNSON                                                              PLAINTIFFS

V.                              CASE NO. 4:20-CV-01284 BSM

SHORTER COLLEGE INC.                                                                DEFENDANT


                                     PROTECTIVE ORDER

       It appearing to the Court that the Parties to this action, Plaintiffs Margaret Boyd-Owens

and Jacqueline Johnson and Defendant Shorter College Inc., by their respective counsel, have

agreed to the entry of a Protective Order pursuant to Rule 26 of the Federal Rules of Civil

Procedure in connection with discovery requests in this action, therefore the Protective Order shall

be entered pursuant to the Federal Rules of Civil Procedure.

       1.       The Protective Order shall govern all materials deemed to be “Confidential

       Information.” Such Confidential Information shall include the following:

                a. Any and all documents referring or related to confidential and proprietary
                   human resources or business information and all financial records of the parties;

                b. Any documents from the personnel, medical, or workers ’compensation file of
                   any current or former employee

                c. Any documents relating to the medical and/or health information of any of
                   Defendant’s current or former employees, including the plaintiffs ’medical
                   records; and

                d. Any portions of depositions (audio or video) where Confidential Information is
                   disclosed or used as exhibits.

       2.       Confidential Information designations shall be made in good faith. If parties cannot

       agree to the designation of Confidential Information, the party seeking confidentiality

       holds the burden to move for and establish a need for its confidentiality.
            Case 4:20-cv-01284-BSM Document 10 Filed 05/10/21 Page 2 of 4




       3.       In the case of documents and the information contained therein, designation of

       Confidential Information produced shall be made by placing the following legend on the

       face of the document and each page so designated “CONFIDENTIAL” or otherwise

       expressly identified as confidential. Each counsel will use his/her best efforts to limit the

       number of documents designated Confidential.

       4.       Confidential Information shall be held in confidence by each qualified recipient to

       whom it is disclosed, shall be used only for purposes of this action, shall not be used for

       any business purpose, and shall not be disclosed to any person who is not a qualified

       recipient. All produced Confidential Information shall be carefully maintained so as to

       preclude access by persons who are not qualified recipients.

       5.       Qualified recipients shall include only the following:

                a. In-house counsel and law firms for each party and the secretarial, clerical, and
                   paralegal staff of each;

                b. Deposition court reporters and staff;

                c. Persons other than legal counsel who have been retained or specially employed
                   by a party as an expert witness for purposes of this lawsuit or to perform
                   investigative work or fact research;

                d. Deponents during the course of their depositions or potential witnesses of this
                   case; and

                e. The parties to this litigation, their officers, and professional employees.

       6.       Each counsel shall be responsible for providing notice of the Protective Order and

       the terms therein to persons to whom they disclose “Confidential Information,” as defined

       by the terms of the Protective Order.

       Persons to whom confidential information is shown shall be informed of the terms of this

Order and advised that its breach may be punished or sanctioned as contempt of the Court. Such
            Case 4:20-cv-01284-BSM Document 10 Filed 05/10/21 Page 3 of 4




deponents may be shown Confidential materials during their deposition but shall not be permitted

to keep copies of said Confidential materials nor any portion of the deposition transcript reflecting

the Confidential Information.

       If either party objects to the claims that information should be deemed Confidential, the

parties shall attempt first to dispose of such disputes in good faith and on an informal basis. If the

parties are unable to resolve their dispute, they may present a motion to the Court objecting to such

status. The information shall continue to have Confidential status during the pendency of any such

motion.

       7.       No copies of Confidential Information shall be made except by or on behalf of

       attorneys of record, in-house counsel or the parties in this action. Any person making

       copies of such information shall maintain all copies within their possession or the

       possession of those entitled to access to such information under the Protective Order.

       8.       All information produced in this action, whether deemed Confidential or not, shall

       be used only for purposes of this litigation and not for any other purpose.

       9.       Any confidential material disclosed in any pleading, motion, deposition transcript,

       brief, exhibit or other filing with the Court shall be maintained under seal. To the extent

       such confidential filing is capable of redaction; the redacted version of the document is to

       be filed on the public docket, with the unredacted version delivered in hard copy to the

       Clerk’s Office for filing under seal. The party redacting the document containing

       Confidential Information will show the opposing party all proposed redactions at least three

       days prior to filing any Confidential Information with the Court. If the parties are unable

       to reach an agreement as to redactions, the party wishing to file the Confidential

       Information will file the complete document under seal. The confidential filing may
            Case 4:20-cv-01284-BSM Document 10 Filed 05/10/21 Page 4 of 4




       include, when necessary, slip sheets appropriately labeled “UNDER SEAL” to indicate the

       exhibits or other materials that have been omitted in their entirety from the public filing.

       9.       The termination of this action shall not relieve the parties and persons obligated

hereunder from their responsibility to maintain the confidentiality of information designated

confidential pursuant to this Order.

       10.      Upon three years after the termination of this action by entry of a final judgment

(inclusive of any appeals or petitions for review), all previously furnished Confidential

Information, including any copies thereof, and each person or party to whom such Confidential

Information has been furnished or produced shall be obligated to either return it or provide

notification that it has been destroyed.

       11.      Nothing in this Order shall be construed as an admission as to the relevance,

authenticity, foundation or admissibility of any document, material, transcript, or other

information.

       12.      Nothing in the Protective Order shall be deemed to preclude any party from seeking

and obtaining, on an appropriate showing, a modification of this Order.

       13.      The Clerk of Court will forward a copy of the Protective Order to all counsel of

record at their respective addresses listed on CM/ECF.

         It is so ordered, this 10th day of May, 2021.



                                                     ______________________________
                                                     HONORABLE BRIAN S. MILLER
        /s/ Amanda Orcutt
       Amanda Orcutt, Ark. Bar #2019102

       /s/ Lucien Gillham
       Lucien Gillham, Ark. Bar #99199
